Order entered December 19, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01229-CV

                      KALEI MERRILL, Appellant/Cross-Appellee

                                            V.

     MITCHELL CURRY, MELINDA DEFELICE AND TAMIRA GRIFFIN, EACH
          INDIVIDUALLY AS DEFENDANTS, Appellees/Cross-Appellants

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-01827-2019

                                         ORDER
       Before the Court is appellant/cross-appellee’s December 16, 2019 unopposed motion for

a fourteen-day extension of time to file her combined appellant’s reply and cross-appellee’s

response brief. We GRANT the order and extend the time to January 14, 2020.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE